Exhibit 10.1

HARRIS TEETER SUPERMARKETS, INC.

2013 CASH INCENTIVE PLAN







1.

Purpose.

The purpose of this Plan is to provide executive officers of Harris Teeter
Supermarkets, Inc. (f/k/a Ruddick Corporation) and its Affiliates with incentive
compensation based upon the level of achievement of financial, business and
other performance criteria.  This Plan is intended to permit the payment of
bonuses under various plans or arrangements that may qualify as
performance-based compensation under Code Section 162(m) and related
regulations. This Plan is a successor to the Ruddick Corporation Cash Incentive
Plan which was effective October 2, 2006.

2.

Definitions.

(a)

“Affiliate” means a wholly owned subsidiary of Harris Teeter Supermarkets, Inc.
or any entity that, directly or indirectly, is controlled by Harris Teeter
Supermarkets, Inc.

(b)

“Board” means the Board of Directors of Harris Teeter Supermarkets, Inc.

(c)

“Bonus” means a cash payment made pursuant to this Plan with respect to a
particular Performance Period, determined pursuant to Section 8 below.

(d)

“Bonus Formula” means as to any Performance Period, the formula established by
the Committee pursuant to Section 6 of this Plan in order to determine the Bonus
amounts, if any, to be paid to Participants based upon the level of achievement
of targeted goals for the selected Performance Measures.  The formula may differ
from Participant to Participant or business group to business group.  The Bonus
Formula shall be of such a nature that an objective third party having knowledge
of all the relevant facts could determine whether targeted goals for the
Performance Measures have been achieved.

(e)

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

(f)

“Committee” means the Compensation Committee of the Board consisting of at least
two directors who shall qualify as “outside directors” within the meaning of
Code Section 162(m).

(g)

“Fiscal Year” means the fiscal year of Harris Teeter Supermarkets, Inc. or its
Affiliates.  

(h)

“Participant” means an employee of Harris Teeter Supermarkets, Inc. or its
Affiliates who is considered an executive officer of Harris Teeter Supermarkets,
Inc. or its Affiliates within the meaning of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder and as
designated under Section 6 below.

(i)

“Performance-Based Compensation” means compensation that qualifies as
“performance-based compensation” within the meaning of Code Section 162(m) and
related regulations.

(j)

“Performance Measure” means any one or more of the performance criteria listed
below.  The performance criteria may be applied either individually,
alternatively, or in any combination and measured on an absolute basis or
relative to a pre-established target as may be specified and approved





--------------------------------------------------------------------------------


by the Committee.  The performance criteria may include: return on invested
capital, net operating profit (before or after tax), operating profit margin,
gross margin, operating profit, earnings before income taxes, earnings (which
may include earnings before interest and taxes and net earnings, and may be
determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”) or adjusted to include or exclude any or all items),
earnings per share (on a GAAP or non-GAAP basis), growth in any of the foregoing
measures, stock price, return on equity or average shareholders’ equity, total
shareholder return, growth in shareholder value relative to the moving average
of the S&P 500 Index or another index, return on capital, return on assets or
net assets, return on investment, economic value added, market shares, overhead
or other expense reduction, credit rating, strategic plan development and
implementation, succession plan development and implementation, improvement in
workforce, diversity, customer indicators, improvements in productivity,
attainment of objective operating goals and employee metrics.

(k)

“Performance Period” means any Fiscal Year or such other period as determined by
the Committee.

(l)

“Plan” means this Harris Teeter Supermarkets, Inc. 2013 Cash Incentive Plan.

(m)

“Predetermination Date” means, for a Performance Period, (i) the earlier of 90
days after commencement of the Performance Period or the expiration of 25% of
the Performance Period, provided that the achievement of targeted goals under
the selected Performance Measures for the Performance Period is substantially
uncertain at such time; or (ii) such other date on which a performance goal is
considered to be pre-established pursuant to Code Section 162(m).

3.

Eligibility.

The individuals eligible to participate in this Plan for a given Performance
Period shall be limited to Participants as defined herein.  

4.

Plan Administration.

(a)

The Committee shall be responsible for the requirements for qualifying
compensation as Performance-Based Compensation.  Subject to the limitations on
Committee discretion imposed under Code Section 162(m), including limits on
discretionary bonus increases, the Committee shall have such powers as may be
necessary to discharge its duties hereunder. The Committee shall be responsible
for the general administration and interpretation of this Plan and for carrying
out its provisions, including the authority to construe and interpret the terms
of this Plan, determine the manner and time of payment of any Bonuses, prescribe
forms and procedures for purposes of Plan participation and distribution of
Bonuses and adopt rules, regulations and to take such action as it deems
necessary or desirable for the proper administration of this Plan. The Committee
may delegate its administrative tasks to Harris Teeter Supermarkets, Inc.
employees or others as appropriate for proper administration of this Plan.

(b)

Any rule or decision by the Committee or its delegate(s) that is not
inconsistent with the provisions of this Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.

5.

Term.

This Plan shall be effective as of October 3, 2012.  Notwithstanding the
foregoing, this Plan shall terminate unless it is approved at the next Harris
Teeter Supermarkets, Inc. annual shareholders' meeting





2




--------------------------------------------------------------------------------


following the date that the Board adopts this Plan.  Once approved by the Harris
Teeter Supermarkets, Inc.’s shareholders, this Plan shall continue until the
earlier of (i) a termination under Section 9 of this Plan, (ii) the date any
shareholder approval requirement under Code Section 162(m) ceases to be met or
(iii) the date that is five years after the February 21, 2013 shareholder
meeting.  

6.

Bonuses.

Prior to the Predetermination Date for a Performance Period, the Committee shall
designate and approve in writing, the following:

(a)

Performance Period;

(b)

Positions or names of employees who will be Participants for the Performance
Period;

(c)

Targeted goals for selected Performance Measures during the Performance Period;
and

(d)

Applicable Bonus Formula for each Participant, which may be for an individual
Participant or a group of Participants.

7.

Determination of Amount of Bonus.

(a)

Calculation.  After the end of each Performance Period, the Committee shall
certify in writing (to the extent required under Code Section 162(m)) the extent
to which the targeted goals for the Performance Measures applicable to each
Participant for the Performance Period were achieved or exceeded.  The Bonus for
each Participant shall be determined by applying the Bonus Formula to the level
of actual performance that has been certified by the Committee.  Notwithstanding
any contrary provision of this Plan, the Committee, in its sole discretion, may
eliminate or reduce, but not increase, the Bonus payable to any Participant
below that which otherwise would be payable under the Bonus Formula.  The
aggregate Bonus(es) payable to any Participant during any Fiscal Year shall not
exceed $2,000,000.

The Committee may appropriately adjust any evaluation of performance under a
Performance Measure to exclude any of the following events that occurs during a
Performance Period:  (A) the effects of currency fluctuations, (B) any or all
items that are excluded from the calculation of earnings as reflected in any
Harris Teeter Supermarkets, Inc. press release and Form 8-K filing relating to
an earnings announcement, (C) asset write-downs, (D) litigation or claim
judgments or settlements, (E) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results, (F)
accruals for reorganization and restructuring programs, and (G) any other
extraordinary or non-operational items.

(b)

Right to Receive Payment.  Each Bonus under this Plan shall be paid solely from
general assets of Harris Teeter Supermarkets, Inc. and its Affiliates.  This
Plan is unfunded and unsecured; nothing in this Plan shall be construed to
create a trust or to establish or evidence any Participant’s claim of any right
to payment of a Bonus other than as an unsecured general creditor with respect
to any payment to which he or she may be entitled.

8.

Payment of Bonuses.

(a)

Timing of Distributions.  Harris Teeter Supermarkets, Inc. and its Affiliates
shall distribute amounts payable to Participants as soon as is administratively
practicable following the determination and written certification of the
Committee for a Performance Period, but in no event later than two





3




--------------------------------------------------------------------------------


and one-half months after the end of the calendar year in which the Performance
Period ends, except to the extent a Participant has made a timely election to
defer the payment of all or any portion of such Bonus under the Harris Teeter
Supermarkets, Inc. Flexible Deferral Plan or deferred compensation plan or
arrangement established and approved by Harris Teeter Supermarkets, Inc.

(b)

Payment.  The payment of a Bonus, if any (as determined by the Committee at the
end of the Performance Period), with respect to a specific Performance Period
requires that the employee be an active employee on the payroll of Harris Teeter
Supermarkets, Inc.’s or an Affiliate on the last day of each applicable
Performance Period and at the time the payment is made, unless the Participant’s
employment was earlier terminated due to early, normal or late retirement under
the terms of the Harris Teeter Supermarkets, Inc. pension or similar retirement
plan.

(c)

Code Section 409A.  To the extent that benefits under this Agreement are or
become subject to Internal Revenue Code Section 409A, the Agreement shall be
interpreted and construed to the fullest extent allowed under Code Section 409A
and the applicable regulations and other guidance thereunder to satisfy the
requirements of an exception from the application of Code Section 409A or,
alternatively, to comply with such Code Section and the applicable regulations
and other guidance thereunder, and to avoid any additional tax thereunder.  To
the extent compliance with the requirements of Treasury Regulation Section
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Code Section 409A to payments due to
Employee upon or following his separation from service, then notwithstanding any
other provision of this Agreement, any such payments that are otherwise due
within six (6) months following Employee’s separation from service will be
deferred without interest and paid to Employee in a lump sum immediately
following that six (6) month period.

9.

Amendment and Termination.

The Committee may amend, modify, suspend or terminate this Plan, in whole or in
part, at any time, including the adoption of amendments deemed necessary or
desirable to correct any defect or to supply omitted data or to reconcile any
inconsistency in this Plan or in any Bonus granted hereunder; provided, however,
that no amendment, alteration, suspension or discontinuation shall be made which
would (i) increase the amount of compensation payable pursuant to such Bonus, or
(ii) cause compensation that is, or may become, payable hereunder to fail to
qualify as Performance-Based Compensation.  Notwithstanding the foregoing, the
Committee may amend, modify, suspend or terminate this Plan if any such action
is required by law.  To the extent required under applicable law, including Code
Section 162(m), Plan amendments shall be subject to shareholder approval. At no
time before the actual distribution of funds to Participants under this Plan
shall any Participant accrue any vested interest or right whatsoever under this
Plan except as otherwise stated in this Plan.

10.

Withholding.

Distributions pursuant to this Plan shall be subject to all applicable taxes and
contributions required by law to be withheld in accordance with procedures
established by Harris Teeter Supermarkets, Inc.

11.

No Additional Participant Rights.

The selection of an individual for participation in this Plan shall not give
such Participant any right to be retained in the employ of Harris Teeter
Supermarkets, Inc. or any of its Affiliates, and the right of Harris Teeter
Supermarkets, Inc. and any such Affiliate to dismiss such Participant or to
terminate any arrangement pursuant to which any such Participant provides
services to Harris Teeter Supermarkets, Inc.





4




--------------------------------------------------------------------------------


or its Affiliates, with or without cause, is specifically reserved.  No person
shall have claim to a Bonus under this Plan, except as otherwise provided for
herein, or to continued participation under this Plan.  There is no obligation
for uniformity of treatment of Participants under this Plan.  The benefits
provided for Participants under this Plan shall be in addition to and shall in
no way preclude other forms of compensation to or in respect of such
Participants.  It is expressly agreed and understood that the employment of a
Participant is terminable at the will of either party and, if such Participant
is a party to an employment contract with Harris Teeter Supermarkets, Inc. or
one of its Affiliates, in accordance with the terms and conditions of the
Participant’s employment agreement.

12.

Successors.

All obligations of Harris Teeter Supermarkets, Inc. or its Affiliates under this
Plan, with respect to awards granted hereunder, shall be binding on any
successor to Harris Teeter Supermarkets, Inc., whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of Harris
Teeter Supermarkets, Inc.

13.

Nonassignment.

The rights of a Participant under this Plan shall not be assignable or
transferable by the Participant except by will or the laws of descent and
distribution.

14.

Severability.

If any portion of this Plan is deemed to be in conflict with applicable law,
that portion of the Plan, and that portion only, will be deemed void under
applicable law.  All other provisions of the Plan will remain in effect.
 Furthermore, if any provision of this Plan would cause Bonuses not to
constitute Performance-Based Compensation, that provision shall be severed from,
and shall be deemed not to be a part of, the Plan, but the other provisions
hereof shall remain in full force and effect.

15.

Governing Law.

This Plan shall be governed and construed under the laws of the State of North
Carolina.




IN WITNESS WHEREOF, Harris Teeter Supermarkets, Inc. has caused this Plan to be
executed this 25th day of February, 2013, effective as of October 3, 2012.




HARRIS TEETER SUPERMARKETS, INC.







By: /S/ JOHN B. WOODLIEF

John B. Woodlief, Executive Vice President and
Chief Financial Officer








5




--------------------------------------------------------------------------------
